Title: To James Madison from Peter Mesier and Others, 3 September 1814
From: Mesier, Peter
To: Madison, James


        
          Sir,
          New York Septr 3rd 1814
        
        The undersigned, the Committee of Defence of the Corporation of the City of New York, do respectfully inform your Excellency, that they feel themselves constrained, by an imperious sense of duty to the inhabitants of this large and important city, now threatened with invasion, most respectfully to request your Excellency to recall Major General Lewis from the command of this military district, as a matter of the highest importance. We regret to be under the necessity of saying, that, from a variety of causes, as well as his frequent indisposition, which renders him incapable properly to attend to his duties at this interesting crisis; the public confidence appears to be entirely withdrawn from him. Your Excellency must be sensible that want of confidence in a military commander, is the most fatal thing that can exist, in the hour of Battle. It paralizes & may prove fatal to all our efforts. Every one of our citizens is anxious for the safety of our city & Every one appears willing & determined to defend it. The immense voluntary efforts which have been already made, and are still making by our citizens, in the construction of works of defence under the direction of that highly valued officer General Swift & the unanimous determination of the corporation, under whom we act, to lend every aid which the Government may require, in placing our city in a state of defence, manifest a Spirit, which, under the guidance of an efficient commander, possessing public confidence, would lead to safety and glory to our country.
        We would therefore earnestly request your Excellency, to recall General Lewis from his command; and with a deep anxiety that public confidence might be restored, mention to your Excellency the names of Col: Nicholas Fish of this City or Col Aaron Ogden of New Jersey, as of Individuals, who, if appointed, would give universal satisfaction. Far be it from us, even to seem to dictate to Your Excellency the course your Excellency should pursue. Our suggestions only arise from deep anxiety for the Safety of our city & a strong belief that either of the persons above named would unite

the confidence of all persons and successfully direct the efforts of our soldiers & our citizens.
        Should your Excellency not see fit to appoint either of those persons, we shall receive with pleasure & a disposition to confide in him, any other commander, whom your Excellency in your wisdom may think proper to send us.
        
          Peter Mesier[and four others]
        
      